O’Hara, J.
(dissenting). Mary T. Wedding was injured in person and property by the negligent acts of Owens Demolition Company.
In consequence of her loss her insurer paid her the amount for which it was liable under its policy. The insurer became subrogated to her right of action against the tortfeasor and sued. Recovery was denied because the trial court found the insurer proved no damages. The theory was that because the insured, Wedding, received a condemnation award in the amount at which her property was appraised she suffered no damages. Ergo neither did her subrogee.
Such is not the law of this state as I understand it. If she had received more than the appraised value of her property in the condemnation proceedings would she be expected to pay her insurer back the money it paid her under the policy? The amount of the condemnation award has nothing to do with her case or her subrogee’s case against the tortfeasor. As the Supreme Court said in Squires v Kalamazoo County Road Commissioners, 378 Mich 613, 615-616; 147 NW2d 65, 66 (1967):
"This Court holds that the right to damages for wrongs, such as plaintiffs Gerald L. Squires and Cecilia J. Brower allege against the defendant Board of Road Commissioners, is not to be diminished by the fact that they, plaintiffs Gerald L. Squires and Cecilia J. Brower, either or both, have been wholly or partly indemnified by insurance effected and paid for by plaintiff Gerald L. Squires. See Justice Cooley’s reasoning in Perrott v *143Shearer, 17 Mich 48 [1868] and Motts v Michigan Cab Co, 274 Mich 437 [264 NW 855 (1936)]; Royer v Eskovitz, 358 Mich 279; 2 ALR3d 286 [100 NW2d 306 (1960)] and Canning v Hannaford, 373 Mich 41 [127 NW2d 851 (1964)].”
See also Bourdon v Read, 30 Mich App 681, 685; 186 NW2d 737, 739 (1971):
"the 'collateral source’ rule [states] that a plaintiff who receives benefits, whatever the form, from a source independent of the wrongdoer does not thereby diminish the damages otherwise recoverable from thé tort feasor. "(Emphasis supplied.)
As Judge Quinn notes, plaintiff is in no better position than Mary T. Wedding. Neither is it in any worse position. I gather the majority holds their rights are identical.
I would reverse and remand the case for entry of judgment for plaintiff in the amount of its payment to its insured, less the amount the insurer previously recovered.
Costs to the plaintiff.